Appellant has filed a motion for rehearing setting up that he wanted to appeal this case and was allowed thirty days after the adjournment of the trial term of the court below in which to file statement of facts. He avers in the motion that the trial term ended on February 3d, and that thereafter a statement of facts was duly prepared and delivered to his attorney and that during the thirty day period mentioned said attorney became ill and that by reason of this, said statement of facts was not filed during the time allowed. Appellant was represented on his trial by more than one attorney. The mere filing of a statement of facts could have been done on behalf of appellant by anyone of the attorneys representing him. There was a plea of guilty in the court below, and it appears to this court that the appeal was merely for purpose of delay.
The motion for rehearing will be overruled.
Overruled.